Citation Nr: 1433109	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a left ring finger disorder.  

4.  Entitlement to an increased (compensable) rating for residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  

Pursuant to his request, he was afforded a hearing before the Board, sitting at the RO in Reno, Nevada, in March 2012.  A transcript of that proceeding is of record.  

The issues of the Veteran's entitlement to service connection for disorders of each hip and for a compensable rating for a right hand injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

One or more inservice injuries involving the Veteran's left ring finger are shown to have resulted in a chronic disorder of his left ring finger that cannot reasonably be dissociated from superimposed disability.  


CONCLUSION OF LAW

A disorder of the left ring finger was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for a disorder of his left ring finger, which he alleges had its onset in service when he sustained an injury while playing softball in October 1988.  He indicates that some healing of the injury followed, but that he had had a further inservice injury, all of which led to residual pain and stiffness of his left ring finger while he remained on active duty and thereafter.  

Service treatment records indicate that the Veteran entered service without any apparent abnormality involving his left ring finger, but that in October 1988 he sustained an injury to the fourth digit of his left hand when a softball hit the dorsal aspect of the distal phalanx.  It was referenced by an attending medical professional as a mallet finger deformity manifested by pain and he was referred for orthopedic evaluation.  On clinical review, there was a droop of the distal interphalangeal (DIP) joint to 50 degrees and swelling enveloped the ring on that finger.  X-rays were interpreted to show no fracture; the overall diagnostic impression was that of a mallet finger, acute.  A splint was applied which was to remain in place for six to eight weeks.  

When seen in follow-up in January 1989, the Veteran denied any pain, but stated that his finger hurt when the outside temperature turned cold and that he was unable to bend the finger at the DIP joint.  Clinically, there was marked deformity with slight edema and minimal erythema, as well as tenderness to palpation.  The assessment recorded was that of trauma of the fourth finger of the left hand, unresolved.  He was again seen seven days later when there was noted to be a mild increase in tissue edema with moderate mallet deformity of the digit and associated mild tenderness.  

In July 1990, he suffered a crush injury involving the left hand and wrist when his hand became stuck between two trucks.  Swelling of the fourth and fifth metacarpals and associated tenderness were in evidence.  X-rays in August 1990 showed no fracture or dislocation; the diagnosis was of a crush injury.  No pertinent complaint or finding was identified at the time of a service separation examination in January 1995.  

After service, medical treatment is not shown to have been received for left ring finger complaints.  The initial VA examination of the claimed disorder occurred in February 2010, at which the Veteran complained of chronic pain and stiffness of his left ring finger following an inservice injury.  Findings, inclusive of pain on active motion and angulation of five degrees at the DIP joint, therefrom yielded a diagnosis of a fracture of the distal left ring finger in the military, with a residual limitation in full extension at the DIP joint and a negative x-ray for bony deformity.  The VA examiner further indicated that the Veteran had complained of weakness, but found no overt hand weakness or thenar atrophy.  To that end, it was concluded that the Veteran's complaint was not specific to the distal ring finger and bore no medical association with the incident reported in service treatment records.  Yet, despite the VA examiner's direct linkage of the inservice injury and with the Veteran's residual inability to achieve full extension, that same examiner offered a medical opinion that it was less likely as not that current disability of the left ring finger was caused by or the result of the mallet finger injury in service.  The rationale for the stated opinion was four-pronged; namely, that recent complaints involving the fingers were being worked up as a symptom of generalized arthritis; that there was no mention of any residual of the inservice injury on the service exit physical; that current x-rays were negative for abnormalities of the left ring finger; and that his finger joints were very mobile, with hyperflexion at the PIP joints appearing to be a deformity until they were relaxed.  

Medical treatment notes reflect treatment in August 2011 for seropositive rheumatoid arthritis with Jacoub's deformity.  A VA hand and finger examination in January 2012 culminated in a diagnosis of generalized hand osteoarthritis of the left hand based on x-rays.  Radiographs of the left wrist and hand revealed a minimal extension deformity involving fingers 2, 3, and 4; minor arthritic changes; and a healed boxer's fracture.  This was followed by rating action in February 2012, granting service connection for degenerative joint disease of the left wrist and hand.  

In this instance, the RO has denied the claim at issue on the basis that the inservice injury was acute and that it resolved prior to service separation.  However, the Veteran offers a credible account of continuing pain and stiffness of the left fourth finger extending well beyond the inservice injuries.  And, in some measure, that account is corroborated by the VA examination diagnosis in early 2010 that limitation of extension of the left fourth PIP joint was a residual of the inservice injury and the subsequent showing by X-ray evidence of osteoarthritic involvement and residuals of a boxer's fracture.  The Board acknowledges the contrary nexus opinion offered by the same examiner in 2010, as well as the subsequent diagnosis of a superimposed disorder involving rheumatoid arthritis affecting, among other areas, the finger joints.  However, the rating of the disorder at issue is not of relevance at this juncture and there is found by the Board to be equally divided evidence as to the service incurrence of the disorder in question, such that a grant of service connection for residuals of injuries involving the left ring finger is in order.  


ORDER

Service connection for residuals of injuries involving the left ring finger is granted.  


REMAND

Also at issue in this matter are claims for service connection for disorders of each hip and for a compensable rating for residuals of injuries involving the right hand.  But, the Board is precluded from addressing the merits of any of those issues until needed development is completed on remand.  

Regarding the claim for service connection for a bilateral hip disorder, the record reflects that the Veteran was afforded a VA medical examination relating thereto in February 2010 but only as to the question of service incurrence.  Since that time, the Veteran has expanded his theory of entitlement to include the question of whether a bilateral hip disorder is proximately due to or the result of service-connected knee and lower extremity disorders, but no VA examination and/or opinion as to the questions of causality and aggravation has been requested or obtained to date.  Remand to afford the Veteran an appropriate VA examination and to solicit medical opinion as to those question presented by his claim for secondary service connection is needed.  

Also, as to the issues remaining on appeal, it appears that much additional evidence pertinent to the issues on appeal has been added to the record since entry of the statement of the case in October 2011.  RO consideration of this evidence is likewise shown to be lacking.  Interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, is to the effect that RO consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013.  See Veterans Benefits Administration Fast Letter 14-02.  Here, the evidence is not submitted by the Veteran or his representative and the substantive appeal was received prior to the aforementioned date and, as such, remand to permit the RO to consider the evidence and reference it in a supplemental statement of the case is deemed necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain any and all pertinent VA treatment records, not already on file, as well as the Veteran's VA vocational rehabilitation folder and any training subfolder, for inclusion in his electronic claims folder.  

2.  Ascertain from the Veteran and/or his representative what service-connected disorders he alleges led to the onset or aggravation of his claimed disorders of each shoulder.  

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain more clearly the nature and etiology of his claimed bilateral hip disorder.  The claims folder should be made available to the examiner(s) in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing. All pertinent diagnoses should be fully set forth.

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder of one or both of the Veteran's hips originated in service or is otherwise attributable thereto or any incident thereof?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the either hip was present within the one-year period immediately following the Veteran's separation from service in March 1995, and, if so, how and to what degree was it manifested?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any indicated disorder of either hip was caused or aggravated by any service-connected disability (currently, posttraumatic stress disorder, degenerative disc and joint disease of the lumbar spine, radiculopathy of each lower extremity, bilateral knee, ankle and wrist disorders, right shoulder disorder, left hand and finger disorders, right hand disorders, ear disorders, and toenail removal)?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus, or aggravation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Afford the Veteran a VA examination in order to evaluate the nature and severity of his service-connected residuals of a right hand injury.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  All pertinent diagnoses should be fully set forth.

5.  Lastly, readjudicate the Veteran's claims for service connection for disorders of each hip and his claim for increase for residuals of a right hand injury on the basis of all of the evidence of record.  If any benefit sought on appeal continues to be denied, furnish to him a supplemental statement of the case that reflects consideration of all evidence made a part of the record since issuance of the statement of the case and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


